DETAILED ACTION
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Cory Schug, Reg. No. 67,402.

Claims 1-7 and 14 are cancelled 

Claims 8, 13, 15, and 29 are amended as follows:
8. (Currently Amended) A fluid distribution system configured to distribute fluid from a primary vessel to a plurality of secondary vessels, the fluid distribution system comprising:
a hub assembly comprising:
an input cap including a body having an inlet defined therethrough, the inlet defined about a central axis of the hub assembly, the inlet configured to receive an input tube thereabout; and
a distribution cap sealingly secured to the input cap with a plenum being defined between the input and distribution caps, the distribution cap 
a plurality of output tubes, each output tube extending from a respective conduit connector to a respective secondary vessel; and
a frame assembly supporting the hub assembly with the central axis of the hub assembly coaxially aligned with a central axis of the frame assembly, the frame assembly configured to secure each secondary vessel of the plurality of secondary vessels a predetermined distance relative to the hub assembly such that each output tube forms an arc between the respective conduit connector and the respective secondary vessel, the arc tuned to balance a flow rate of fluid from the hub assembly between the output tubes, the frame assembly configured to support the hub assembly and the plurality of secondary vessels such that fluid provided to the inlet is simultaneously distributed 
13. (Currently Amended) The fluid distribution system according to 12, wherein each inlet conduit and respective distribution conduit forms [[an]] the output tube between the respective conduit connector and a respective secondary vessel.
 claim 12, wherein each of the secondary vessels is a bottle or a bag.
29. (Currently amended) A fluid distribution system comprising:
an input tube;
a plurality of vessels, each vessel including an inflow conduit and an outflow conduit;
a distribution hub comprising:
an input end including a single inlet defined therethrough, the input tube secured about the input end and in fluid communication with the inlet;
a distribution end including a plurality of conduit connectors, each conduit connector in fluid communication with a respective inflow conduit; and
a plenum disposed within the distribution hub between the inlet tube and the inflow conduits and configured to provide fluid communication between the inlet tube and the inflow conduits, the plenum having plenum openings configured to simultaneously distribute substantially equal amounts of fluid through each plenum opening to each inflow conduit and to the vessels; and
a frame assembly supporting the distribution hub with the input end below the distribution end, the frame assembly configured to support the distribution hub and the plurality of vessels such that each inflow conduit forms an arc between the respective conduit connector and the respective vessel, the arc tuned to balance a flow rate of fluid from the hub assembly such that fluid provided to the inlet is simultaneously distribute 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.  Phallen (US 2015/0114515), Goodwin (US 2014/0137519), Zumbrum (US 2018/0297753), and Hwan (KR 20170000033) are the closest prior art of record.  The configuration of the frame and the output tubes defined in the amended claims, in the context of the present application and all of the other limitations of the respective claims, defines a claim scope that is not anticipated and not obvious from the prior art of record.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799